         Case 2:20-cv-01845-CCW Document 36 Filed 02/17/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

Emily Cowey et al,                          )
                                            )
                       Plaintiffs,          )
              vs.                           )       Case No. 2:20-cv-01845-CCW
                                            )
William P. Mullen, Sheriff of Allegheny     )
County, et al.,                             )
                     Defendants.            )


                                            ORDER

                      17th day of February 2021, the Parties Joint Motion pursuant to Rule
       AND NOW, this _____

41(a)(2) of the Federal Rules of Civil Procedure is GRANTED. For the reasons stated in the

Parties’ Motion, the Court finds that the proposed dismissal is proper under Rule 41(a)(2) of the

Federal Rules of Civil Procedure.

       IT IS HEREBY ORDERED:

    1. With the consent of the Parties, the Court shall retain jurisdiction for the purposes of

        enforcing the terms of the Parties’ settlement agreement.

    2. The above-captioned case Cowey, et al. v. Mullen, et al., is dismissed with prejudice.



                                                    BY THE COURT:



                                                      /s/ Christy Criswell Wiegand
                                                    Christy Criswell Wiegand, District Judge
                                                    United States District Court
                                                    Western District of Pennsylvania
